COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  R. WAYNE JOHNSON,

Relator.

 §
 
§
 
§
 
§
 
§
 
 § 




No. 08-09-00323-CV
 
AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, R. Wayne Johnson, seeks a writ of mandamus to compel the Hon. Bonnie
Rangel, Judge of the 171st District Court, of El Paso County Texas, to recind her order
dismissing the underlying case without prejudice.
            Mandamus will issue only to correct a clear abuse of discretion.  See Walker v. Packer,
827 S.W.2d 833, 839-40 (Tex. 1992)(orig. proceeding).  In addition there must be no other
adequate remedy at law available to the relator.  Id.  Based on the petition and record before us,
Relator has failed to establish she is entitled to mandamus relief.  See Tex.R.App.P. 52.8. 
Therefore, the petition is denied.

January 13, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.